DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Response to Arguments
Applicant’s remarks, see page 6, filed 3/21/22, with respect to the amended claim recitation have been fully considered.  Upon further search and consideration the previous 103 rejection has been withdrawn. 
 	The examiner notes that in Paragraph [0050] of the instant specification discloses that in previous devices where the case was shorted to the positive terminal of the power circuitry resulted in injection of a battery voltage ripple as a common mode noise that needed to be rejected by the sense filter which is challenging and results in diminished accuracy of sensing  Paragraph [0051] notes that the inventors have found that driving a voltage onto the case may resolve the electrochemical issues (case positive design), while reducing the common mode noise that is to be rejected by the sense filter. According to the embodiments the driven voltage is selected to have enough bypass capacitance to keep ripple due to capacitance between the battery and the case at or below a specified level.
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792